Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 3/05/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 3/05/2021 be considered. 

Claim status
Applicant has amended Claim 20.  
Claims 38-39 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 20-35, 37, and 40 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/05/2021 and 5/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


New Claim Objections
Claim 33 is objected to because of the following informalities:  instant claims uses the term “Lewis Y”, which should be “Lewis Y antigen”,  “gpIOO”, which should be “gp100”, and the term “hTERI”, which should be “hTERT”.  Appropriate correction is required.

New Claim Rejections - 35 USC § 112(a)
(Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 21, 24-30, 33-35, 37 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for agents that comprise protein/glycoprotein antigens that the extracellular domain of a CAR binds to, does not reasonably provide enablement for agents that comprise steroids that the extracellular domain of a CAR binds to.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with this claim.
SCOPE OF THE INVENTION 
The breadth of the claim encompasses a genus of agents that the extracellular domain of a CAR binds to.  As discussed supra, the specification fails to describe the genus of with respect to the steroids claimed such as estrogen and progesterone and would require undue experimentation to discover these agents.  
Independent claim 20 encompass a genus of agents that the extracellular domain of a CAR binds to, while the specification only discloses a fixed number of species of said agents.  
	Dependent claims 21 and 40 encompass a genus of agents that the extracellular domain of a CAR binds to mediate a response.
	Dependent claims 24-26 encompass a genus of agents at certain amounts, concentrations, and time periods.
	Dependent claims 27-30, 34 encompass a genus of agents that bind to a genus of CARs.
Dependent claim 33 encompasses the agents that the extracellular domain of a CAR binds to including estrogen and progesterone.
Dependent claim 35 encompasses a genus of agents that bind to a CAR on a genus of T cells.
Dependent claim 37 encompass a genus of agents that are soluble and recombinant.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the 
ACTUAL REDUCTION TO PRACTICE
The specification does not provide guidance for or a working example for the agents that the extracellular domain of a CAR binds to including estrogen, and progesterone. The specification only discloses and provides guidance for the agent being CD19. The absence of working examples directed to these agents that are steroids necessitates further experimentation. 
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The state of the art teaches that CARs bind agents that are cell surface molecules that are derived from proteins and/or glycoproteins. Consequently, there is ample reason to conclude that there would be a high degree of unpredictability in an embodiment of the instant invention wherein the agents that the extracellular domain of a CAR binds to are steroids including estrogen, and progesterone. 
Since the prior art at the effective filing date of the present application did not provide guidance for agents that the extracellular domain of a CAR binds to estrogen, and progesterone, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 
				CONCLUSION
In conclusion, given the breadth of the claims and the limited scope of the specification, an undue quantity of experimentation is require to make and use an embodiment of the instant invention wherein the agents that the extracellular domain of a CAR binds to include estrogen, and progesterone. 


	New Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claim 32 draws to an agent that comprises the amino acid sequence of SEQ ID NO: 21, which does NOT narrow the scope of claim 20 where the agent is bound by the extracellular domain of a CAR. Specifically, the amino acid sequence of SEQ ID NO:21 encodes the scFv of the anti-CD19 antibody FMC63. Essentially, due to the applicant’s own claim language, this embodiment of claim 32 is excluded from the scope of agents of claim 20 because it is not an agent the extracellular domain of a CAR binds, but is in fact an extracellular domain of a CAR itself (or scFV thereof). Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

	
Withdrawn 35 USC § 103 
The prior rejection of Claims 20-25, 27-28, 31-34, 37 and 40 under 35 U.S.C. 103 as being unpatentable over Germeroth et al., (2019/0136186, filed 10/20/2016, prior art of record), in view of Bai et al. (Cell Dis, 2015, 1:15040) is withdrawn in light of Applicant’s amendment of Claim 20 to limit the CART cells to comprising a nucleic acid encoding hTERT, or SV40LT, or combination thereof, which is integrated into the genome of the T cells, which is a limitation Germeroth and Bai do not teach. Specifically, Bai teaches a transient mRNA method.

The prior rejection of Claim 29 and 30 under 35 U.S.C. 103 as being unpatentable over Germeroth et al., (2019/0136186, filed 10/20/2016, prior art of record), in view of Bai et al. (Cell Dis, 2015, 1:15040), as applied to claims 20 and 28, in further view of Orentas et al., (US 9,868,744, filed 10/19/2012, prior art of record) and Milone et al., (Mol Ther, 2009, 17:1453-1464, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 20.

The prior rejection of Claim 35 under 35 U.S.C. 103 as being unpatentable over Germeroth et al., (2019/0136186, filed 10/20/2016, prior art of record), in view of Bai et al. (Cell Dis, 2015, 1:15040), as applied to claim 20, in further view of Duchateau et al., (WO2014/191128, filed 4/01/2014, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 20.

The prior rejection of Claims 20-24, 31, 33, 37 and 40 under 35 U.S.C. 103 as being unpatentable over Oliveira et al., (J Trans Med, 2013, 11:1-9, prior art of record), in view of Bai et al. (Cell Dis, 2015, 1:15040) is withdrawn in light of Applicant’s amendment of Claim 20 to limit the CART cells to comprising a nucleic acid encoding hTERT, or SV40LT, or combination thereof, which is integrated into the genome of the T cells, which is a limitation GOliveira and Bai do not teach. Specifically, Bai teaches a transient mRNA method.

The prior rejection of Claim 26 under 35 U.S.C. 103 as being unpatentable over Oliveira et al., (J Trans Med, 2013, 11:1-9, prior art of record), in view of in view of Bai et al. (Cell Dis, 2015, 1:15040) is withdrawn in light of Applicant’s amendment of Claim 20.

New Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23, 27-28, 31, 33-34 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedoya et al., (US2017/0137783, filed 7/21/2016), as evidenced by Roth et al., (Blood, 2003, 102:849-857).

claim 20, Bedoya teaches a method for producing CAR T cells for cell therapy (Abstract, [0040, 0230, 0369, 0720-0729). 
In regard to claim 20, Bedoya teaches the method comprises:
providing human T cells that comprise a chimeric antigen receptor including an anti-mesothelin CAR or an anti-CD19 CAR (Examples 1, 4, and 5, [0917-0918, 0963-0969, 0921-0922]; and
culturing the CAR T cells in the presence of an agent that the extracellular domain of the CAR binds (i.e., mesothelin or CD19 conjugated beads);
and allowing the cars to expand in vitro [0963, 0966-0968], see Fig. 22 & 27-31).
Note that the broadest reasonable interpretation of a T cell that comprises a nucleic acid encoding hTERT integrated into its genome is a normal human T cell.  Specifically, the prior art of Roth et al., (2003), evidences that not only do human T cells express hTERT and therefore must have a hTERT nucleic acid integrated into their genomes, but hTERT expression confers enhanced functionality to human T cells (Introduction, Results, Figs. 1 & 2).
Furthermore, in regard to the functional effects of claims 20, 21, and 40, since the method of Bedoya anticipates all of the claimed method steps, the outcomes regarding increase function are inherent. Is it noted that the claimed functional clauses do not recite any additional active method steps, but simply state a characterization or conclusion of the results of process steps positively recited (e.g. contacting a CAR T cell with its corresponding antigen). Therefore, these functional clauses are not considered to further limit the method defined by the claim.
claims 20 and 27, Bedoya demonstrates that the ratio of CAR T cells expressing the CAR to the T cells not expressing the CAR (i.e. “Mock”) is greater in the presence of the agent (Figs. 27, 31, and 33), and greater than without the agent (i.e., “CD3/28 beads) (Fig. 30A). However, as stated supra, this functional clause recites not active method step and is not considered to further limit the method defined by the claim.
In regard to claims 21-23, 31, and 33, as stated supra, Bedoya teaches the agents are mesothelin or CD19.
In regard to claims 28 and 34, Bedoya teaches the CARs comprises an extracellular domain, spacer domain, transmembrane domain, a CD3 zeta signaling domain, and a costimulatory domain [0965, 0978], see Figs. 26A, 32A
Accordingly, Bedoya, as evidenced by Roth, anticipates instant claims.



New Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 20-23, 27-28, 31, 33-34, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bedoya et al., (US2017/0137783, filed 7/21/2016) in view of Rufer et al. (Blood, 2001, 98:597-603) and Ye et al., (OncoImmunology, 2015, 4:1-3).

In regard to the preamble of claim 20, Bedoya teaches a method for producing CAR T cells for cell therapy (Abstract, [0040, 0230, 0369, 0720-0729). 
In regard to claim 20, Bedoya teaches the method comprises:
providing human T cells that comprise a chimeric antigen receptor including an anti-mesothelin CAR or an anti-CD19 CAR (Examples 1, 4, and 5, [0917-0918, 0963-0969, 0921-0922]; and
culturing the CAR T cells in the presence of an agent that the extracellular domain of the CAR binds (i.e., mesothelin or CD19 conjugated beads);
and allowing the cars to expand in vitro [0963, 0966-0968], see Fig. 22 & 27-31).
However, in regard to claim 20, although Bedoya suggests that the modified T cells comprising an exogenous nucleic acid encoding hTERT that is stably integrated into the cells genome [0400-0401], they do not reduce to practice such a step and do not demonstrate that such cells exhibit enhanced functionality compared to cells that do not comprise a nucleic acid encoding hTERT.
claim 20, Rufer teaches a method of modifying T cells comprising transducing the T cells with a retroviral vector comprising a nucleic acid encoding hTERT that is integrated into the genome of the T cells without any effects in genetic stability (Abstract, Introduction, last para., Figs. 1-3). In regard to the enhanced anti-tumor function of hTERT expression in T cells as per claims 20 and 40, Rufer teaches that T cells transduced with a nucleic acid encoding hTERT exhibit reduced cellular senescence compared to cells that do not comprise a nucleic acid encoding hTERT (Abstract, p. 601, Results, last para., see Fig. 3). Importantly, the review of Ye et al. (2015) teaches that senescent T cells exhibit decreased anti-tumor activity, and that blocking the induction of T cell senescence is critical for enhancing antitumor immunity (p. 1, col 2, p. 2, Fig. 1). Thus, the hTERT T cells with reduced cellular senescence would exhibit more anti-tumor activity compared to T cells without hTERT.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of culturing CAR T cells with hTERT as suggested by Bedoya and reduce to practice an exogenous nucleic acid encoding hTERT as taught by Rufer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rufer because combining a nucleic acid encoding hTERT reduced T cell senescence, which would not only allow for more T cells to be produced because of the increase in replicative life span, and also improve anti-tumor functionality according to Ye.


claims 20, 21 and 27, Bedoya demonstrates that the ratio of CAR T cells expressing the CAR to the T cells not expressing the CAR (i.e. “Mock”) is greater in the presence of the agent (Figs. 27, 31, and 33), and greater than without the agent (i.e., “CD3/28 beads) (Fig. 30A). 
In regard to claims 21-23, 31, and 33, as stated supra, Bedoya teaches the agents are mesothelin or CD19 antigens.
In regard to claims 28 and 34, Bedoya teaches the CARs comprises an extracellular domain, spacer domain, transmembrane domain, a CD3 zeta signaling domain, and a costimulatory domain [0965, 0978], see Figs. 26A, 32A.
In regard to claim 37, Bedoya teaches the antigen beads are prepared by binding the recombinant antigen proteins to beads [1035], thus the antigens appear to be soluble, and since they are recombinant it would have been obvious to produce the antigens by eukaryotic or bacterial expression systems.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.




Claims 20-25, 27-28, 31-34, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Germeroth et al., (2019/0136186, filed 10/20/2016, prior art of record), in view of Rufer et al. (Blood, 2001, 98:597-603) and Ye et al., (OncoImmunology, 2015, 4:1-3).

claim 20, Germeroth teaches a method for expanding culturing cells in the presence of agent that stimulates a cell surface receptor (Abstract). 
In regard to the method steps of claim 20, Germeroth teaches the following method steps:
providing T cells that comprise a chimeric antigen receptor [0122, 0156, 0199, 0521], wherein these antigen specific T cells are used for therapeutic purposes [0004, 0123, 0155, 0157, 0440, 0521]; and
culturing the CAR T cells in the presence of an agent that the extracellular domain of the CAR binds to so as to allow the CART cells to expand [0199, 0415]. Specifically, Germeroth provides an example where cultured T cells comprising a CD19 specific CAR contacted with an agent comprising the extracellular domain of CD19 and allowing the cells to “be activated/expanded via the binding of the CD19 extracellular domain to the CD19 specific chimeric antigen receptor” [0189, 1193-1195], Example 22, see Fig. 26B).
In regard to claims 20, 21 and 27, as stated supra, Germeroth teaches that when the agent binds the extracellular domain of the CAR modified T cells, the CART cells proliferate/expand via binding of the agent to the CAR (Abstract, [0114, 0199, 1194-0195]). Thus, Germeroth makes obvious that the expansion rate is greater in the presence of the agent than in the absence of the agent. Furthermore in regard to claim 27, the ratio of CAR expressing T cells would naturally be greater in the presence of the agent compared to T cell not expressing the CAR.
However, in regard to claim 20, Germeroth is silent with respect to modified T cells comprising a nucleic acid encoding hTERT such that the cell exhibit enhanced functionality compared to cells that do not comprise a nucleic acid encoding hTERT.
	With respect to claim 20, Rufer teaches a method of modifying T cells comprising transducing the T cells with a retroviral vector comprising a nucleic acid encoding hTERT that is integrated into the genome of the T cells (Abstract, Figs. 1-3). In regard to the enhanced anti-tumor function of hTERT expression in T cells as per claims 20 and 40, Rufer teaches that T cells transduced with a nucleic acid encoding hTERT exhibit reduced cellular senescence compared to cells that do not comprise a nucleic acid encoding hTERT (Abstract, p. 601, Results, last para., see Fig. 3). Importantly, the review of Ye et al. (2015) teaches that senescent T cells exhibit decreased anti-tumor activity, and that blocking the induction of T cell senescence is critical for enhancing antitumor immunity (p. 1, col 2, p. 2, Fig. 1). Thus, the hTERT T cells with reduced cellular senescence would exhibit more anti-tumor activity compared to T cells without hTERT.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of culturing anti-CD19 CAR T cells as taught by Germeroth and combine a nucleic acid encoding hTERT as taught by Rufer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rufer because combining a nucleic acid encoding hTERT reduced T cell senescence, which would not only allow for more T cells to be produced because of the increase in replicative life span, and also improve anti-tumor functionality according to Ye.
In regard to claims 22, 23, and 31-33, Germeroth teaches the agent is the extracellular domain of human CD19 that corresponds to SEQ ID NO: 47 [01194], see pgs. 105, 126-127), which comprises the amino acid sequence of SEQ ID NO: 22.
In regard to claim 24, Germeroth teaches that 300,000 cells are cultured in the presence of 1 microgram of the CD19 extracellular domain [00189, 01194], which corresponds to a 1:30 ratio of agent to cells (g/104 cells) (i.e., 1 g per 30x104 cells).
In regard to claim 25, Germeroth teaches that 1 microgram of CD19 extracellular domain is incubated with the cells in 200 microliters of culture media [00189, 01194], which corresponds to 5000ng/ml.
In regard to claims 28 and 34, Germeroth teaches the CAR comprises an extracellular domain, spacer domain, transmembrane domain, a CD3 zeta signaling domain, and a costimulatory domain [0551, 0534-538].
In regard to claim 37, Germeroth teaches the agent is a soluble antigen that can generated in a bacterial expression system [0263-0264, 1161].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/05/2021 are acknowledged.
Applicant argues that the method of Germeroth does not teach producing cells for cell therapy but is based on using Jurkat cells that have no killing function. Furthermore, neither Germeroth nor Bai teach that the hTERT nucleic acid is integrated into the genome of the T cell. Finally, and the claimed method achieved unexpected 
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the rejections over Germeroth have been withdrawn. However, Germeroth has been reapplied in view of Rufer et al. (2001), who demonstrates that it would be predictably obvious to combine CART cells with a nucleic acid encoding hTERT, so as to prevent senescence of the T cells.
Furthermore, in regard to the method of Germeroth being directed to CART cells for cell therapy. As stated supra, Germeroth does teach that CART cells can be used for clinical trials (Abstract and Discussion). Note that the method of claim 1 does not require an administration step to a subject in need of cell therapy, and it has been held that in method claims that only those steps that must be performed are considered in the broadest reasonable interpretations of the claim, and would not include steps contingent on meeting a certain condition (i.e., for cell therapy). Furthermore, although Germeroth does not provide a preferred embodiment of a CAR T cells for cell therapy cultured with the corresponding antigen of the CAR, Germeroth is clearly directed to CAR T cells for cell therapy and provides working examples where model T cells comprising a CD19 specific CAR are cultured with an agent comprising the extracellular domain of CD19. The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Finally, in regard to Applicant’s purported unexpected results, Fig. 44 examines the total number of T cells and their expansion rates, which are increased by both a DOX inducible hTERT and the presence of a CD19 antigen. However, these results do not appear unexpected but simply affirm that the claimed subject matter functions as it was intended to function. This is not relevant to the issue of nonobviousness of the claimed subject matter because 1) Rufer already established that hTERT increases the total number of T cells by reducing replicative senescence, and 2) Germeroth teaches that CART cells (albeit Jurkat T cells) are activated and expanded in the presence of a CD19 antigen (see also the prior art of Bedoya that demonstrates that this was an expected outcome of antigen stimulation of CAR T cells). Thus, it is not entirely unexpected that CAR T cells would exhibit increased expansion in the presence of hTERT and their corresponding ligand.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Germeroth et al., (2019/0136186, filed 10/20/2016, prior art of record), in view of Rufer et al. (Blood, 2001, 98:597-603) and Ye et al., (OncoImmunology, 2015, 4:1-3), as applied to claim 20, in further view of Oliveira et al., (J Trans Med, 2013, 11:1-9, prior art of record).

As discussed previously, Germeroth and Rufer suggest a method of culturing and expanding CAR T cells for therapeutic purposes comprising hTERT with a CAR ligand agent to activate the T cells.
However, Gemeroth is silent with respect to culturing the CAR modified T cells for at least 8 days after modification before culturing the T cells in the presence of the CD19 extracellular domain.
Oliveira teaches a method of culturing CD19 CAR transfected T cells with the extracellular domain of CD19 (p. 2, Materials & Methods, p. 3, last para., p. 7, Fig. 4E).
	In regard to claim 26, Oliviera teaches that after the T cells are modified with a vector encoding the CD19 CAR, the T cell culture were maintained “for a minimum of seven days before performing assays” with the agent (p. 2, Primary human cells).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of culturing CAR T cells as taught by Germeroth and culture the CD19 CAR modified T cells for 8 days before performing assays with the agent as suggested by Oliviera with a reasonable expectation of success. The prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  In instant case, waiting an extra day (e.g., so as to avoid a weekend, holiday, etc.) would have been well within the prevue of one of ordinary skill in the art at the time of filing. Furthermore, Rufer teaches waiting to measure the effects of hTERT expression on telomere length for up to 15 days, which would ensure that “the integration of the hTERT construct and its expression was relatively stable over time” (p. 598, last para.). Thus, it would have been predictably obvious to wait at least 8 days after introduction of the vectors before assaying the T cells.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/05/2021 are acknowledged and have been addressed supra.


	
Claim 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Germeroth et al., (2019/0136186, filed 10/20/2016, prior art of record), in view of Rufer .

As discussed previously, Germeroth and Rufer suggest a method of culturing and expanding CAR T cells for therapeutic purposes comprising hTERT with a CAR ligand agent to activate the T cells.
However, although Germeroth teaches the CAR comprises portions of CD8, they are silent with respect to the CAR comprising the human CD8 transmembrane domain of SEQ ID NO: 72 or 75 and the human CD8 hinge spacer domain of SEQ ID NO: 68 or 69.
	With respect to claims 29 and 30, Orentas teaches CARs for treating cancer such as a CD19 CAR (col 24-26, Examples 1-3), and teaches said CAR comprises the 84 amino acid SEQ ID NO:10 encoding the human CD8 transmembrane domain and CD8 hinge spacer domain (col 5-7 col 11-12, Table 1), which comprises the 50 amino acid CD8 transmembrane domain of SEQ ID NO:72 and the 22 amino acid CD8 hinge spacer domain of SEQ ID NO:68 (col 37, see SCORE report of 6/05/2020, rai files).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of culturing CAR T cells as taught by Germeroth and substitute the human CD8 transmembrane/hinge spacer of SEQ ID NO:10 as taught by Orentas with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Milone because the CD8 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/05/2021 are acknowledged and have been addressed supra.
Furthermore, the Examiner acknowledges and appreciates that Applicant has correctly pointed out the typographic error in the patent number of Orentas, which has been corrected and the proper patent number has been made of record.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Germeroth et al., (2019/0136186, filed 10/20/2016, prior art of record), in view of Rufer et al. (Blood, 2001, 98:597-603) and Ye et al., (OncoImmunology, 2015, 4:1-3), as applied to claim 20, in further view of Duchateau et al., (WO2014/191128, filed 4/01/2014, prior art of record).

As discussed previously, Germeroth and Rufer suggest a method of culturing and expanding CAR T cells for therapeutic purposes comprising hTERT with a CAR ligand agent to activate the T cells.
However, although Germeroth teaches the T cells are derived from a healthy donors [1200, 1202, 1208], they are silent with respect to T cells having reduced 
	With respect to claim 35, Duchateau teaches method of culturing CAR modified T cells derived from a healthy donor for cell therapy of a host. Specifically, Duchateau teaches disrupting the endogenous TCR in the T cells (p. 2, last para., p. 22, see Fig. 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of culturing CAR T cells generated from a healthy donor as taught by Germeroth and combine a disruption in the endogenous TCR of said T cells as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the reduces the chance of a graft-versus-host response (p. 2, last two para., p. 22)
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/05/2021 are acknowledged and have been addressed supra.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 20-23, 27-28, 31, 33, and 40 are provisionally rejected on the ground of nonstatutory double patenting over claims 20-29 of copending Application No. 16/023,310.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

 Since the instant application claims are made obvious by cited application claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/05/2020 are acknowledged.
Applicant asks that the double patenting rejection of instant claims over the withdrawn claims of cited application ‘310 be held in abeyance.


Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633